
	

114 HR 4645 IH: Environmental Justice Act of 2016
U.S. House of Representatives
2016-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4645
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2016
			Mr. Lewis introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide support to environmental justice communities
			 and environmental justice projects.
	
	
 1.Short titleThis Act may be cited as the Environmental Justice Act of 2016. 2.PurposeThe purpose of this Act is—
 (1)to ensure that environmental justice communities have the opportunity to participate in developing solutions to environmental blight and health-related problems and to actively participate in developing solutions for their community;
 (2)to promote the development and maintenance of parks and green open spaces in environmental justice communities; and
 (3)to encourage not-for-profit organizations, colleges, and universities to assist in environmental justice projects through tax credit incentives.
			3.Credit against employment taxes for certain expenses relating to environmental justice communities
			 and environmental justice projects
 (a)In generalSection 3111 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (g)Environmental justice (1)Allowance of creditThere shall be allowed as a credit against the tax imposed by subsection (a) on wages paid with respect to employment of all employees of the eligible organization during the calendar year an amount equal to 40 percent of the amount of qualified expenditures of an eligible organization.
 (2)LimitationThe amount allowed as a credit for a calendar year shall not exceed $10,000. (3)Qualified expendituresFor purposes of paragraph (1)—
 (A)In generalThe term qualified expenditures means amounts paid or incurred by an eligible organization to provide support to environmental justice communities or environmental justice projects.
 (B)Environmental justice communityThe term environmental justice community means a community with significant representation of racial or ethnic minorities or low-income populations that experiences, or is at risk of experiencing, a significant or disproportionate burden of environmental stressors, risks, adverse human health effects, or environmental effects.
 (C)Environmental justice projectThe term environmental justice project means— (i)assistance with competitive grant writing,
 (ii)legal aide to advocate for affected communities, (iii)community organizing,
 (iv)advocacy at public forums, (v)research and human health monitoring,
 (vi)promotion and development of green space in urban communities, (vii)encouraging public-private partnerships, and
 (viii)any other project or activity designated by the Secretary. (4)Eligible organizationFor purposes of this subsection, the term eligible organization means an organization described in section 501(c)(3) and exempt from taxation under section 501(a).
 (5)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out this subsection..
 (b)Effective dateThe amendment made by subsection (a) shall apply to periods after December 31, 2015.  